DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application KR10-2015-0154866 filed in the Republic of Korea on 5 November 2015.

Status of Claims
Claims 1 and 2 have been amended.
Claims 1 and 2 are currently pending and have been examined.

Response to Applicant's Remarks
Claim Objections
Applicant’s remarks, see Page(s) 4, filed 22 February 2022, with respect to the claim objections have been fully considered, and are persuasive, in view of the claim amendments. Therefore, the claim objections have been withdrawn.

35 U.S.C. § 101
Applicant’s remarks, see Page(s) 4-6, filed 22 February 2022, with respect to the 35 U.S.C. § 101 rejections, have been fully considered, but are not persuasive.
First, Applicant submits that the claims of the current application are not directed to an abstract idea because the claimed method saves computer resources and can only be performed by computers (Remarks: Pages 5-6).
Examiner respectfully disagrees, as although the claims may be performed by a computer, the claims recite(s) a system and series of steps for managing an online store to 
Additionally, the judicial exception is not integrated into a practical application. In particular, the claim(s) recite(s) the additional element(s) of ‘a product database’ and ‘a delivery database’. The additional elements are recited at a high-level of generality (i.e., as a generic computer component performing generic computer functions) such that it amounts to no more than mere instructions to apply the exception using a generic computer component. In their broadest reasonable interpretation, the additional element(s) comprise(s) only a processor, instructions in memory, a receiver, and a transmitter, being used to implement the functions of the abstract idea. Accordingly, the claims do not amount to more than a recitation of the words "apply it" (or an equivalent) or more than mere instructions to implement an abstract idea or other exception in a generic computing environment (see MPEP 2106.05(f) Mere Instructions to Apply an Exception). Thus, even when viewed in combination, these additional elements do not integrate the recited judicial exception into a practical application and the claim(s) is/are directed to the judicial exception.

Furthermore, Applicant submits that the claims recite a system which performs specific computerized steps to accomplish the desired results, resulting in the saving of computer resources, which is in line with the US Court of Appeals for the Federal Circuit (CAFC) decision in Finjan, Inc. v. Blue Coat Systems, Inc., 2016-2520 (January 10, 2018) (Slip Opinion). (Remarks: Page 6).
Examiner respectfully disagrees, as the claims are not similar to that of Finjan, Inc. v. Blue Coat Systems, Inc, wherein the Court found that the claimed invention is an 

35 U.S.C. § 103
Applicant’s remarks, see Page(s) 7-8, filed 22 February 2022, with respect to the 35 U.S.C. § 103 rejections, have been fully considered, but are not persuasive.
Applicant submits that Itakura and King, alone or in any combination, fail to teach the claim limitations. Specifically, applicant submits that Itakura “teaches that the same product is available from many different candidate sellers, with the web server selecting the sellers for the product. This is in contrast to claim 1, where each selected product is available from a (one) seller of that selected product, "the desired product", in the claim. Accordingly, claim 1 does not select any candidate sellers. Rather, in claim 1, the seller for the desired product is selected with the buyer's selection of the desired product, in the "product input received from the buyer", and the location of that seller is used as one of the parameters in calculating the delivery cost for that product.” (Remarks: Pages 7-8).
Examiner respectfully disagrees, as the combination of Itakura and King continues to teach the current claim language of the claims. The current claim language requires that “a desired product” be “from the seller of the desired product”, therefore, the claim language does not exclude products that are available from a plurality of sellers, as taught by Itakura: ¶62, ¶70-73, ¶93-105, Fig. 5.
	
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Claim(s) 1 recite(s) a system and series of steps for managing an online store to provide electronic commerce to buyers and sellers, which under broadest reasonable interpretation, is analogous to commercial or legal interactions, such as advertising, marketing, or sales activities. These concepts are grouped as certain methods of organizing human activity.
The limitation(s) of, ‘receiving from a plurality of sellers lists of products and product information associated with each product’; ‘receiving from a plurality of shipping companies delivery costs and address format’; ‘calculating delivery cost in accordance with products size, and delivery address’; ‘prompting a form to enter delivery address’; ‘receiving from a buyer a product input’; ‘conducting a search’; ‘obtaining the product information’; ‘calculating a shipping price of each of said relevant products in accordance with the location address, the delivery address, size of the relevant product, and the selected shipping company’; ‘displaying to the buyer the list of relevant products including price of each product and shipping price of each product’, as drafted, recite a process that, under broadest reasonable interpretation, is/are certain methods of organizing human activity. Nothing in the claim limitations preclude the steps from being a method of organizing human activity. Accordingly, the claim(s) recite(s) an abstract idea.
‘a product database’ and ‘a delivery database’. The additional elements are recited at a high-level of generality (i.e., as a generic computer component performing generic computer functions) such that it amounts to no more than mere instructions to apply the exception using a generic computer component. In their broadest reasonable interpretation, the additional element(s) comprise(s) only a processor, instructions in memory, a receiver, and a transmitter, being used to implement the functions of the abstract idea. Accordingly, the claims do not amount to more than a recitation of the words "apply it" (or an equivalent) or more than mere instructions to implement an abstract idea or other exception in a generic computing environment (see MPEP 2106.05(f) Mere Instructions to Apply an Exception). Thus, even when viewed in combination, these additional elements do not integrate the recited judicial exception into a practical application and the claim(s) is/are directed to the judicial exception.

Claim(s) 2 further recite(s) the system and series of steps for managing an online store to provide electronic commerce to buyers and sellers, which under broadest reasonable interpretation, is analogous to commercial or legal interactions, such as advertising, marketing, or sales activities. These concepts are grouped as certain methods of organizing human activity. Accordingly, the claim(s) recite(s) an abstract idea.

Additionally, claim(s) 1 and 2 recite(s) the additional elements of receiving, transmitting, and storing data. These limitations are recited at a high level of generality (i.e., as a general means of receiving and transmitting data), and amount to mere data transmission and data storage, which is a form of insignificant extra-solution activity. Thus, the claim(s) is/are directed to the abstract idea.

The generic functions of receiving and transmitting data are considered to be well‐understood, routine, and conventional elements previously known to the industry, because the functions can be summarized as the generic computer functions of receiving or transmitting data over a network. This is similar to how ‘using the Internet to gather data’ was found to be a well-known, routine, and conventional function in the decision of Intellectual Ventures I LLC v. Symantec Corp. (Fed. Cir. 2015) (see MPEP 2106.05(d)(II) Elements That the Courts Have Recognized as Well-Understood, Routine, Conventional Activity in Particular Fields). Thus, these elements amount to well‐understood, routine, and conventional elements previously known to the industry, which does not add significantly more, and therefore remains insignificant extra-solution activity even upon reconsideration. Even when considered in combination, these additional elements represent mere instructions to apply an exception and insignificant extra-solution activity, which do not provide an inventive concept, and therefore, the claim(s) is/are not eligible.
The generic functions of storing received data in memory are considered to be well‐understood, routine, and conventional elements previously known to the industry, because the functions can be summarized as the generic computer functions of storing and retrieving information in memory. This is similar to how storing and retrieving information in memory was found to be a well-known, routine, and conventional function in the decision of Versata Dev. Group, Inc. v. SAP Am., Inc. (Fed. Cir. 2015) (see MPEP 2106.05(d)(II) Elements That the Courts Have Recognized as Well-Understood, Routine, Conventional Activity in ‐understood, routine, and conventional elements previously known to the industry, which does not add significantly more, and therefore remains insignificant extra-solution activity even upon reconsideration. Even when considered in combination, these additional elements represent mere instructions to apply an exception and insignificant extra-solution activity, which do not provide an inventive concept, and therefore, the claim(s) is/are not eligible.

As analyzed above in step 2A prong 2, the limitations as an ordered combination, are merely applying the abstract idea in a generic computing environment. In addition, the claims do not improve functionality of a computer or improve any other technology. Thus, claims 1 and 2 are ineligible as the claims do not recite additional elements which result in significantly more than the abstract idea itself.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Itakura (U.S. Pre-Grant Pub. No. 20020052832), in view of King (U.S. Pre-Grant Pub. No. 20130204776).
In regards to claim 1
A computer-implemented method for managing online shopping at an online store offering products of a plurality of sellers (Itakura: ¶20-44 disclose a method and system to provide electronic commerce to buyers and sellers), the method comprising:
receiving from a plurality of sellers lists of products and product information associated with each product, said product information including location address said product, size of said product, price of said product and a selected shipping company; storing said lists of products and product information in a product database (Itakura: ¶66-76 disclose receiving product specifications and product costs from seller terminals and storing the received data in a product database);
prompting a form to enter delivery address (Itakura: ¶121-123 disclose a form to allow the buyer to enter their delivery address);
receiving from a buyer a product input including an indication regarding a desired product from the seller of the desired product (Itakura: ¶93-99 disclose receiving a search input regarding a product);
conducting a search in said product database in accordance with said product input and retrieving a list of relevant products (Itakura: ¶93-105 disclose searching the product database in order to retrieve information regarding the desired product);
in response to receiving the list of relevant products, each listed product including the seller of the listed relevant product, automatically obtaining the product information from the product database (Itakura: ¶62, ¶70-73, ¶93-105, Fig. 5 disclose obtaining product details from the product database, such as the one best seller/manufacturer for the products).


However, King teaches receiving from a plurality of shipping companies delivery costs and address format, said delivery costs includes parameters for calculating delivery cost in accordance with products size, and delivery address, said delivery costs and address format are stored in a delivery database (King: Fig. 1, ¶18, ¶20-23, ¶29, ¶32-33 disclose a shipping vendor database storing shipping vendors and shipping costs based on product sizes, product locations, and delivery locations); and based on the obtained product information, calculating a shipping price of each of said relevant products for one or more shipping companies of the plurality of the shipping companies, in accordance with the delivery costs for each of the one or more shipping companies based on the parameters including location address of the seller, the delivery address, size of the relevant product (King: ¶20-23, ¶29, ¶32-33 disclose retrieving shipping costs from a shipping vendor database and calculating shipping costs based on product sizes, product locations, seller locations, and delivery locations).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the receiving of shipping costs from shipping companies, as taught by King, into the system and method of Itakura. King overtly states the involvement of the delivery company that is alluded to in the method and system of Itakura, which when combined, yields a predictable result. The claimed invention is merely a combination of these elements, and in the combination each element merely would have performed the same function as it did separately. One of ordinary skill in the art would have recognized that the results of the combination were predictable and would have been motivated to make this combination.


displaying to the buyer the list of relevant products including price of each product and shipping price of each product, for electronic selection and/or purchase by the buyer (Itakura: ¶104, ¶125-130, Figs. 8-9 disclose displaying  the product costs and shipping costs to the buyer and allowing them to purchase the materials).

In regards to claim 2, Itakura and King teach the method of claim 1. Although Itakura further teaches receiving from the buyer an indication of at least one selected product (Itakura: ¶93-99 disclose receiving a search input and a selection regarding a product); sending a seller of the selected products order instructions (Itakura: ¶85 discloses providing a purchase order of the product to the seller), Itakura does not explicitly state sending a delivery zone to a shipping company.
However, King further teaches converting the delivery address to a delivery zone adapted in accordance with the address format of the selected shipping company associated with said selected product; and sending said delivery zone to the selected shipping company along with product information (King: ¶21 & ¶27-29 disclose gathering the delivery address, recognizing the delivery location, and sending the data to the shipping vendor in order to deliver the products to the buyer).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the shipping delivery process, as taught by King, into the system and method of Itakura. King overtly states the delivery company process that is alluded to in the method and system of Itakura, which when combined, yields a predictable result. The claimed invention is merely a combination of these elements, and in the combination each element merely would have performed the same function as it did separately. One of .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE S MURRAY whose telephone number is (571)272-4306. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on (571) 272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Wayne S. Murray/Examiner, Art Unit 3628                                                                                                                                                                                                        
/GEORGE CHEN/Primary Examiner, Art Unit 3628